IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: REASSIGNMENT OF JUDGES OF                : No. 371 Common Pleas Judicial
 THE COURT OF COMMON PLEAS OF                    : Classification Docket
 THE FIFTH JUDICIAL DISTRICT OF                  :
 PENNSYLVANIA TO A DIVISION OF SAID              :
 COURT                                           :
                                                 :


                                          ORDER



PER CURIAM

       AND NOW, this 20th day of December, 2021, upon consideration of the Petitions

of the Honorable Kim Berkeley Clark, President Judge of the Court of Common Pleas of

the Fifth Judicial District of Pennsylvania, for the reassignment of Judges to divisions of

the court, it is hereby ORDERED that the Petitions are GRANTED and the following

reassignments are approved:

       Family Dvision to Civil Division

       The Honorable Daniel D. Regan
       The Honorable Mary C. McGinely

       Family Division to Criminal Division
       The Honorable Jennifer Satler